DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 is directed to a first embodiment of an inclined ultrasonic atomizing sheet structure wherein the two ends of the atomization cotton are used for connecting to tobacco tar in a tobacco tar cavity via tobacco tar guide cotton.
Species 2 is directed to a second embodiment of an inclined ultrasonic atomizing sheet structure wherein the two ends of the atomization cotton are directly provided in the tobacco tar cavity.
The species are independent or distinct because the descriptions of the different species recite mutually exclusive characteristics for each species. The Applicant discloses some of the ways in which the two embodiments differs from one another and impact the function of the device (Page 13). In addition to these distinctions, the species are not obvious variants of each other based on the current record. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claim 1 appears to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of an inclined ultrasonic atomizing sheet structure comprising atomization cotton and an ultrasonic atomizing sheet, wherein the ultrasonic atomizing sheet is obliquely arranged, and a lower surface of the atomization cotton is in contact with an atomization surface of the ultrasonic atomizing sheet is not a special technical feature as it does not make a contribution over the prior art in view of Tan (US 2016/0213866 A1) in view of Chen (CN 205432143 U).  
Regarding the special technical feature, Tan discloses an ultrasonic atomizing structure ([0069], lines 3-4, ultrasonic transducer assembly 20), comprising atomization cotton ([0075], lines 6-7, wick 76 made of cotton) and an ultrasonic atomizer ([0074], lines 16-21, velocity transformer 30),and a lower surface of the atomization cotton is in contact with an atomization surface of the ultrasonic atomizing sheet ([0075], lines 11-15).
Tan does not explicitly disclose wherein the ultrasonic atomizing structure is inclined, and the ultrasonic atomizer is obliquely arranged. 
Chen similarly teaches an atomizer intended for an electronic cigarette (Page 2 of 3, last sentence of paragraph before “Summary of the invention”) wherein the atomizing structure is inclined (Page 3 of 3, paragraph 4 of “Detailed ways”, lines 4-5; Fig. 1, ceramic heating wire 50 is inclined), and the atomizer is obliquely arranged (Page 3 of 3, paragraph 4 of “Detailed ways”, lines 4-5; Fig. 1, ceramic heating wire 50 is obliquely arranged).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Tan to configure the atomizing structure to be inclined and the atomizer to be obliquely arranged as taught by Chen as a means to prevent buildup or leakage in the oil passage when the device is not in use. 
Regarding the ultrasonic atomizing structure having a sheet structure, while Tan discloses a probe structure, it is well settled that where the prior art describes a mere change in shape, a prima facie case of obviousness is established. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.D./Examiner, Art Unit 1747            

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747